NOTICE OF FINAL AGREEMENT Principal $50,000 Loan Date 01-06-2004 Maturity 01-01-2009 Loan No 0000000018 Call/ Coll Account 0010255221 Officer *** Initials References in the shaded area are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing " * " has been omitted due to text length limitations. Borrower:ZNOMICS, INC. 2611 SW 3RD ST STE 200 PORTLAND, OR 97201 Lender:Washington Mutual Bank, FA Business Lending –Seattle 3200 Southwest Freeway, SuiteHOU1547 Houston, TX77027 ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW. By signing this document each Party acknowledges receipt of the above notice. In addition (and not as a limitation on the legal effect ofthe notice), by signing this document each Party represents and agrees that: (a) The written Loan Agreement represents the finalagreement between the Parties, (b) There are no unwritten oral agreements between the Parties, and (c) The written Loan Agreementmay not be contradicted by evidence of any prior. contemporaneous, or subsequent oral agreements or understanding of the Parties. As used in this Notice, the following terms have the following meanings: Loan. The term “Loan” means the following described loan: a Variable Rate Nondisclosure Loan to a Corporation for $50,000.00due on January 1, 2009. The reference rate (annual interest rate, adjusted daily, published from time to time in The Wall StreetJournal as the "Prime Rate" in the "Money Rates" section, as of any date of determination, currently 4.000%) is added to the marginof 2.000%. resulting in an initial rate of 6.000. Loan Agreement. The term "Loan Agreement" means one or more promises, promissory notes, agreements, undertakings, securityagreements, deeds of trust or other documents, or commitments, or any combination of those actions or documents, relating to theLoan, including without limitation the following: LOAN DOCUMENTS Corporate Resolution: ZNOMICS, INC. Promissory Note WA Commercial Guaranty: ROGER D CONE Disbursement Request and Authorization Notice of Final Agreement Business Loan Agreement WA Commercial Guaranty: RICHARD A SESSIONS USA Patriot Act - IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT Parties.
